DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-12, and 14-24 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vilas Boas et al. US 2018/0151242 in view of Martins US 7,400,121.

Regarding claim 1, Vilas Boas discloses a reference voltage generating circuit (Fig. 3) comprising: a bandgap reference (BGR) circuit (103) configured to output an active reference voltage (VREF) at a first node according to a sample signal (ENABLE); a first charging circuit configured to charge a first capacitor (143) using the active reference voltage according to the sample signal (ENABLE); a second charging circuit configured to charge a second capacitor (147) using the active reference voltage according to the sample signal (ENABLE); a comparing circuit (151) configured to compare a voltage difference between a charge voltage of the first capacitor (143) and a charge voltage of the second capacitor (147) with a threshold value (123); and a reference current generating circuit (Fig. 3) configured to generate a reference current from a low power reference voltage (see paragraph 26, low power mode), and wherein the sample signal is a pulse signal (ENABLE) generated using an output of the comparing circuit  (151) and the charge voltage of the first capacitor (143) is provided as the low power reference voltage in a low power operation mode (see paragraph 26, low power mode).
Vilas Boas fails to disclose the comparing circuit operates using the reference current,
In the same field of endeavor, Martins teaches the comparing circuit (60, 62)(Fig. 2) operates using the reference current (IREF1, IREF2)(Fig. 3),



Regarding claim 2, Vilas Boas discloses the BGR circuit (103)(Fig. 3) is always turned on in a normal operation mode, is intermittently turned on in the low power operation mode (see paragraph 26, low power mode) according to the sample signal (ENABLE), and provides the active reference voltage in response to being turned on (signal from 104).

Regarding claim 3, Vilas Boas discloses capacitance of the second capacitor (147)(Fig. 3) is less than capacitance of the first capacitor (143) (see paragraph 18, capacitors of various sizes and ratios).

Regarding claim 4, Vilas Boas discloses a sample signal generating circuit (104)(Fig. 3) including: a pulse signal generating circuit  (104) configured to output a pulse signal (CONTROL) having a predetermined width in synchronization with an output of the comparing circuit (151), Page 2 of 11Appl. No. 16/543,314 Amdt. dated July 12, 2021Attorney Docket No.: 100KPO84OUS Reply to Office Action of April 15, 2021Client Ref. No.: 20190109.000 wherein the predetermined width (predetermined time period, paragraph 31) is long enough to charge the first capacitor (143) to the low power reference voltage (see paragraph 26, low power mode).



Regarding claim 6, Vilas Boas fails to disclose the comparing circuit comprises: a first input transistor including a gate to receive charge voltage of the first capacitor; a second input transistor including a gate to receive charge voltage of the second capacitor; a third input transistor including a gate to receive charge voltage of the first capacitor; a fourth input transistor including a gate to receive charge voltage of the second capacitor; a first current source coupled to a source of the first input transistor and a source of the second input transistor; a second current source coupled to a source of the third input transistor and a source of the fourth input transistor; a third current source coupled to a drain of the second input transistor and a drain of the third input transistor; and an output circuit to output a signal whose voltage is controlled by a drain voltage of the second input transistor.
In the same field of endeavor, Martins teaches the comparing circuit (Fig. 4) comprises: a first input transistor (210)  including a gate to receive charge voltage of the first capacitor (12); a second input transistor (242) including a gate to receive charge voltage of the second capacitor (14); a third input transistor (244) including a gate to receive charge voltage of the first capacitor (12); a fourth input transistor  (244) including a gate to receive charge voltage of the second capacitor (14); a first current source (110) coupled to a source of the first input transistor (210) and a source of the 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the comparing circuit comprises: a first input transistor including a gate to receive charge voltage of the first capacitor; a second input transistor including a gate to receive charge voltage of the second capacitor; a third input transistor including a gate to receive charge voltage of the first capacitor; a fourth input transistor including a gate to receive charge voltage of the second capacitor; a first current source coupled to a source of the first input transistor and a source of the second input transistor; a second current source coupled to a source of the third input transistor and a source of the fourth input transistor; a third current source coupled to a drain of the second input transistor and a drain of the third input transistor; and an output circuit to output a signal whose voltage is controlled by a drain voltage of the second input transistor in Vila Boas, as taught by Martins, in order to provide boosted voltages.

Regarding claim 7, Vilas Boas in view of Martins fail to disclose a ratio of sizes of the first input transistor and the second input transistor is reverse of a ratio of sizes of the third input transistor and the fourth input transistor and the first input transistor and the second input transistor have different sizes.
In re Aller 105 USPQ 233.

Regarding claim 8, Vilas Boas disclose the threshold value (123) is determined according to ratio of sizes of the first input transistor (115) and the second input transistor (133).


Regarding claim 9, Vilas Boas fails to disclose the output circuit includes a transistor having a gate coupled to a drain of the second input transistor and a drain coupled to an output node; and a fourth current source coupled to the output node.
In the same field of endeavor, Martins teaches the output circuit includes a transistor (254) having a gate coupled to a drain of the second input transistor (242) and a drain coupled to an output node; and a fourth current source coupled to the output node (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the output circuit includes a transistor having a gate coupled to a drain of the second input transistor and a drain coupled to an output 


Regarding claim 11, Vilas Boas discloses the reference current generating circuit (Fig. 3) comprises: an NMOS transistor (133) including a gate receiving the low power reference voltage (VREF_OUT); a resistor (see paragraph 34, resistor divider) coupled between a source of the NMOS transistor (133) and ground; and a diode-connected PMOS transistor (135) including a source (141) coupled to a power source and a drain and a gate commonly coupled to a drain of the NMOS transistor (133).


Regarding claim 12, Vilas Boas discloses the reference current generating circuit  (Fig. 3) further comprises a resistor (see paragraph 34) coupled between a drain of the diode- connected PMOS transistor (135) and a drain of the NMOS transistor (133).

Regarding claim 17, Vilas Boas fails to disclose a compensating circuit to control a charge amount of the first capacitor to be constant.
In the same field of endeavor, Martins teaches a compensating circuit (Fig. 2) to control a charge amount of the first capacitor to be constant (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a compensating circuit to control a charge 


Regarding claim 18, Vilas Boas fails to disclose the compensating circuit comprises: an amplifier including an output terminal, a negative input terminal, and a positive input terminal, wherein the positive input terminal is coupled to the first capacitor and receives the low power reference voltage; a first compensation capacitor coupled between the output terminal and the positive input terminal; a second compensation capacitor coupled between the output terminal and the negative input terminal; and a third compensation capacitor coupled between the negative input terminal and ground.
In the same field of endeavor, Martins teaches the compensating circuit comprises: an amplifier (62)(Fig. 2) including an output terminal, a negative input terminal, and a positive input terminal, wherein the positive input terminal is coupled to the first capacitor (664) and receives the low power reference voltage; a first compensation capacitor (64) coupled between the output terminal and the positive input terminal; a second compensation capacitor (14) coupled between the output terminal and the negative input terminal; and a third compensation capacitor (12) coupled between the negative input terminal and ground (ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compensating circuit comprises: an amplifier including an output terminal, a negative input terminal, and a positive input 

Regarding claim 19, Vilas Boas discloses a capacitance of the third compensation capacitor (141) is less than a capacitance of the first capacitor (143), a capacitance of the first compensation capacitor (147) is as same as a capacitance of the second compensation capacitor (147) and the capacitance of the first compensation capacitor (143) is less than capacitance of the third compensation capacitor (141) (see paragraph 18, capacitors of various sizes and ratios).

Regarding claim 20, Vilas Boas discloses a switch (139) coupled in parallel to the second compensation capacitor (147) and turned on in response to the sample signal being activated (ENABLE signal).

Regarding claim 21, Vilas Boas discloses a reference voltage generating circuit (Fig. 3) comprising: a bandgap reference (BGR) circuit (103) configured to output an active reference voltage (VREF) at a first node according to a sample signal (ENABLE); a first charging circuit configured to charge a first capacitor (143) using the active reference voltage (VREF) according to the sample signal (ENABLE); a comparing circuit 
Vilas Boas fails to disclose a compensating circuit configured to keep a charge amount of the first capacitor constant, the compensating circuit including an amplifier receiving the charge voltage of the first capacitor and a comparison voltage; and a reference current generating circuit configured to generate a reference current from a low power reference voltage, wherein the comparing circuit operates using the reference current.
In the same field of endeavor, Martins teaches a compensating circuit (Fig. 2) configured to keep a charge amount of the first capacitor constant (64), the compensating circuit including an amplifier (62) receiving the charge voltage of the first capacitor (64) and a comparison voltage (54, 60); and a reference current generating circuit (Fig. 1) configured to generate a reference current from a low power reference voltage, wherein the comparing circuit (54, 60) operates using the reference current (IREF1, IREF2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a compensating circuit configured to keep a charge amount of the first capacitor constant, the compensating circuit including an amplifier receiving the charge voltage of the first capacitor and a comparison voltage; 


Regarding claim 22, Vilas Boas fails to disclose the amplifier comprises an output terminal, a negative input terminal, and a positive input terminal, the positive terminal coupled to the first capacitor and receiving the low power reference voltage, and wherein the compensating circuit includes a first compensation capacitor coupled between the output terminal and the positive input terminal; a second compensation capacitor coupled Page 6 of 11Appl. No. 16/543,314Amdt. dated July 12, 2021Attorney Docket No.: 100KPO84OUS Reply to Office Action of April 15, 2021Client Ref. No.: 20190109.000between the output terminal and the negative input terminal; and a third compensation capacitor coupled between the negative input terminal and ground.
In the same field of endeavor, Martins teaches the amplifier (62)(Fig. 3) comprises an output terminal, a negative input terminal, and a positive input terminal, the positive terminal coupled to the first capacitor (62) and receiving the low power reference voltage (VREF), and wherein the compensating circuit includes a first compensation capacitor (12) coupled between the output terminal and the positive input terminal; a second compensation capacitor (14) coupled Page 6 of 11Appl. No. 16/543,314Amdt. dated July 12, 2021Attorney Docket No.: 100KPO84OUS Reply to Office Action of April 15, 2021Client Ref. No.: 20190109.000between the output terminal and the negative input terminal; and a third compensation capacitor (12) coupled between the negative input terminal and ground (ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amplifier comprises an output terminal, a 

Regarding claim 23, Vilas Boas discloses a capacitance of the third compensation capacitor (141) is less than a capacitance of the first capacitor (143), a capacitance of the first compensation capacitor is as same as a capacitance of the second compensation capacitor (147), and the capacitance of the first compensation capacitor (143) is less than the capacitance of the third compensation capacitor (141)(see paragraph 18, capacitors of various ratios and sizes).

Regarding claim 24, Vilas Boas discloses a switch (139) coupled in parallel to the second compensation capacitor (147) and turned on in response to the sample signal being activated (ENABLE signal).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilas Boas et al. US 2018/ 0151242.

Regarding claim 14, Vilas Boas discloses a reference voltage generating circuit (Fig. 3) comprising: a bandgap reference (BGR) circuit (103) configured to output an active reference voltage (VREF) at a first node according to a sample signal (ENABLE); a first charging circuit configured to charge a first capacitor (143) using the active reference voltage according to the sample signal (ENABLE); a second charging circuit configured to charge a second capacitor (147) using the active reference voltage (VREF_OUT) according to the sample signal (ENABLE); a third charging unit (133, 141); a fourth charging unit (137, 145); and a comparing circuit (151) configured to compare a voltage difference between a charge voltage of the first capacitor (143) and a charge voltage of the second capacitor (147) with a threshold value (123), wherein the sample signal is a pulse signal (ENABLE) generated using an output of the comparing circuit (151) and the charge voltage of the first capacitor (143) is provided as a low power reference voltage in a low power operation mode (see paragraph 26, low power 

Regarding claim 15, Vilas Boas discloses the third charging circuit includes a third capacitor (141)(Fig. 3) connected to the first terminal of the first switch (135) and the fourth charging circuit includes a fourth capacitor (145) connected to the first terminal of the second switch (139).

Regarding claim 16, Vilas Boas discloses the third charging circuit includes a third switch (133) coupling the first node and the third capacitor (141) according to the sample signal (ENABLE) and the fourth charging circuit  includes a fourth switch (137) coupling the first node and the fourth capacitor (145) according to the sample signal (ENABLE).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

/Scott Bauer/Primary Examiner, Art Unit 2839